305 F.2d 825
Larry JOHNSON, a Minor, by His Parent and Natural Guardian,Jess Johnson, and Jess Johnson, in His Own Right, Appellants,v.Doctor Albert ZAREFOSS, Nettie Zarefoss, a/k/a Mrs. A. H.Zarefoss and Larry Zarefoss.
No. 13818.
United States Court of Appeals Third Circuit.
Argued June 21, 1962.Decided Aug. 3, 1962.

Ronald Ziegler, Philadelphia, Pa., for appellants.
Harry A. Short, Jr., Philadelphia, Pa.  (John J. McDevitt, 3rd, Philadelphia, Pa., on the brief), for appellees.
Before BIGGS, Chief Judge, and GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
We will affirm the judgment of the court below, 198 F.Supp. 548, granting the motion by the defendants-appellees to dismiss the complaint.  We do so because the plaintiffs-appellant's contentions are totally devoid of merit.  The result we have reached renders it unnecessary for us to examine or discuss breaches of the Rules of Civil Procedure by the plaintiffs-appellants.